Name: Council Regulation (EEC) No 2039/85 of 23 July 1985 amending Regulation (EEC) No 1784/77 concerning the certification of hops
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations;  marketing
 Date Published: nan

 Avis juridique important|31985R2039Council Regulation (EEC) No 2039/85 of 23 July 1985 amending Regulation (EEC) No 1784/77 concerning the certification of hops Official Journal L 193 , 25/07/1985 P. 0001 - 0001 Finnish special edition: Chapter 3 Volume 19 P. 0003 Spanish special edition: Chapter 03 Volume 36 P. 0109 Swedish special edition: Chapter 3 Volume 19 P. 0003 Portuguese special edition Chapter 03 Volume 36 P. 0109 *****COUNCIL REGULATION (EEC) No 2039/85 of 23 July 1985 amending Regulation (EEC) No 1784/77 concerning the certification of hops THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by the 1979 Act of Accession, and in particular Article 2 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1784/77 (2), as last amended by Regulation (EEC) No 3041/79 (3), lays down general rules relating to certification; whereas Articles 4 and 5 of that Regulation provide that each package and certificate shall bear particulars of the variety or varieties of hop; whereas this requirement cannot be met in the case of experimental strains which must occasionally be marketed where those products are being tested on a large scale in the brewing industry; whereas there should be added to the abovementioned Regulation special provisions relating to the description of the said hops on packages and certificates, HAS ADOPTED THIS REGULATION: Article 1 The following Article is inserted in Regulation (EEC) No 1784/77: 'Article 5a In the case of hops from experimental strains in the course of development and produced by a research institute on its own premises or by a producer on behalf of such an institute, particulars of the variety or varieties referred to in Article 4 (b) and Article 5 (1) (f) may be replaced by a name or number identifying the strain in question.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1985. For the Council The President J. POOS (1) OJ No L 175, 4. 8. 1971, p. 1. (2) OJ No L 200, 8. 8. 1977, p. 1. (3) OJ No L 343, 31. 12. 1979, p. 4.